Title: From George Washington to Samuel Huntington, 27 February 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 27th Feby 1781.
                        
                        I was yesterday honored with your Excellency’s favor of the 21st. General Greenes letter so strongly points
                            out the increasing danger to the Southern States, and the detachment of the pennsylvania Line to their succour makes such
                            an alteration in our prospects here, that different dispositions, from those originally intended, are become adviseable.
                            On this principle, I beg leave to suggest to Congress the expediency of their taking the most effectual measures, as soon
                            as possible, to recruit—equip and mount Moylans Regt of Dragoons, and as soon as they are respectable enough to be an
                            object, to order them also to join the Southern Army.
                        A superiority of Cavalry, in that Country, has always been represented to me, by the commanding Officers and
                            others who have served there, as a thing of the utmost importance, and, what, with a tolerable equality of Foot, would
                            give numberless advantages to the Army possessed of it.
                        The surprize of George Town, a place so far within the Enemy’s line of posts highly bespeaks the good conduct
                            and behaviour of Colo. Lee—his officers and Men. With the most perfect Respect I have the honor to be Your Excellency’s
                            Most obt and humble Servt
                        
                            Go: Washington
                        
                    